
	
		III
		110th CONGRESS
		1st Session
		S. RES. 320
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Biden (for himself,
			 Mr. Lugar, and Mr. Cardin) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			September 21, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the achievements of the people
		  of Ukraine in pursuit of freedom and democracy, and expressing the hope that
		  the parliamentary elections on September 30, 2007, preserve and extend these
		  gains and provide for a stable and representative government. 
	
	
		Whereas the people of Ukraine have overcome financial and
			 political hardships to achieve a democratic system in which decisions have been
			 reached without violence and through free and fair elections;
		Whereas Ukraine has already conducted elections considered
			 free, fair, and consistent with the principles of the Organization for Security
			 and Cooperation in Europe on 2 previous occasions;
		Whereas the people of Ukraine deserve an elected and
			 representative government that can work together and pass legislation to
			 improve the quality of life for all Ukrainians; and
		Whereas the people of Ukraine have successfully
			 established a growing free press, an increasingly independent judiciary, and a
			 respect for human rights and the rule of law, which enhance freedom, stability,
			 and prosperity: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 cooperation and friendship between the people of the United States and the
			 people of Ukraine since the restoration of Ukraine’s independence in 1991 and
			 the natural affections of the millions of Americans whose ancestors emigrated
			 from Ukraine;
			(2)expresses the
			 admiration of the American people for the ongoing success of the Ukranian
			 people at removing violence from politics, for which Ukrainians should be
			 proud, in particular the free and fair presidential elections of December 26,
			 2004, and the parliamentary elections of March 26, 2006;
			(3)encourages the
			 people of Ukraine to maintain the democratic successes of the Orange Revolution
			 of 2004, and expresses the hope that the leaders of Ukraine will conduct the
			 September 30, 2007, elections in keeping with the standards of the Organization
			 for Security and Cooperation in Europe (OSCE), of which both the United States
			 and Ukraine are participating states;
			(4)urges the leaders
			 and parties of Ukraine to overcome past differences and work together
			 constructively to enhance the economic and political stability of the country
			 that the people of Ukraine deserve; and
			(5)pledges the
			 continued assistance of the United States to the continued progress and further
			 development of a free and representative democratic government in Ukraine based
			 on the rule of law and the principle of human rights.
			
